Citation Nr: 1542860	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-33 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

Veteran served on active duty from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2015, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's record.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this appeal, the Veteran seeks service connection for hepatitis C on the basis that he believes he was exposed to the virus in service secondary to jet gun injection cross contamination.  He testified at his Board hearing that, during service, while in line to be inoculated, he observed recruits before and after him bleeding, some of them rather profusely.  He received about half a dozen injections from jet guns during this processing.  People in front of him and behind him had blood dripping from their arms.  He also had blood dripping from his arm at the injection site.  He did not see the technician prep or clean the gun between shots.  The Veteran states that he has no tattoos, and the record, including his entrance medical examination, verifies this fact.  He also states, and his medical records do not contradict, that he has not received blood transfusions, has not engaged in high risk behavior, used intravenous drugs or otherwise been exposed to hepatitis C.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection was incurred in or aggravated by service and was not the result of misconduct.  The evidence must further show a relationship between the claimed in-service injury and the Veteran's hepatitis C. Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C. See also, M21-1, Part III, Subpart iv, Chapter 4, Section I.1.j (risk factors for Hepatitis C).   

VA's duty to assist requires it to obtain a medical opinion if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but does (a) contain competent lay or medical evidence of a current diagnosed disability; (b) establishes that the Veteran suffered an event, injury or illness in service; and (c) indicates that the claimed disability or symptoms may be associated with the event.  38 C.F.R. § 3.159(c) (2014).  The requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Here, the Board notes that it is uncontested that the Veteran currently has a diagnosis of hepatitis C.  In April 2010, the Veteran was afforded a VA examination in connection with his claim for service connection for hepatitis C.  In the resulting report, the VA examiner stated that the Veteran has a chronic hepatitis C infection with no risk factors other than having been struck by a bloody object per his clinical history of the inoculations in service.  As to the etiology of the hepatitis C, the VA examining nurse practitioner stated she could not resolve this issue without resort to mere speculation.  Her rationale was as follows:

Although the veteran presents as a pleasant credible witness the available medical records are silent for any objective evidence for risk factors.  The veteran has presented his immunization record and copies of cases in which service connection for Hepatitis C was granted.  There are no medical records from 1969-2001 available.  Review of literature has not revealed any cases of Hepatitis C being transmitted by airguns although it is conceded that it is biologically plausible.  There is no evidence available that shows poor technique was employed with the airguns during the veteran's vaccination series Studies have shown that the etiology of 25-40% of cases of Hepatitis C remains unknown.  However with the limited evidence currently available and considering the most commonly identified risk factors of IV drug use: Blood transfusion, Sex with IV drug user, Jail, Ritual scarification, Body piercing, Immunoglobulin injection or Having been struck or cut with bloody object only the last item applies to this veteran per his clinical history (granting that the injector may have been bloody).

In reply to VA 2507 comment that identified risk factor is heavy alcohol use: 1. The veteran's history shows 10-12 drinks per week for some years in the past. Moderate Use is defined by The Dietary Guidelines for Americans as no more than two alcoholic beverages per day for men. Therefore this veteran's past alcohol use should not have been classified as heavy. There is no history of dependence and he discontinued all social use without effort when he was diagnosed with Hepatitis C. 

2. Alcohol use is not the Cause of hepatitis C There is an association between heavy alcohol use and chronic hepatitis C infection which is multifactorial but it is not a causal relationship. Hepatitis C is transmitted via blood exposure.

A November 2014 letter from the Veteran's treating doctor provides as follows:

[The Veteran] is a gentleman with a history of hepatitis C who has been under the care of our practice for some time.  He has a history of genotype lb and he completed a 12 week course of Sovaldi and ribavirin with peg interferon.  He has in addition received his hepatitis A, B vaccination series.  He currently appears to be a sustained responder.  ... Currently the etiology of his infection is unclear though he did have service during 1966 through 1969 and he may have received gammaglobulin shots during his time of service, raising the suspicion that this could have been the source of infection.  Unfortunately we do not have his medical records from his military service before us.  He has no other risk factors for hepatitis C in that he has never used IV drug, never received blood transfusions.  This letter is to serve as a courtesy for consideration for reevaluation on his means status with respect to the Veteran's Administration.

The Veteran urges in his testimony that the examination was cursory and that the resulting examination is inadequate.  His representative noted the aforementioned fast letter dictates that, "It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and a rationale as to why the examiner believes the airgun was the source of the veteran's hepatitis C."  

Under the circumstances, the Board finds that a remand is necessary so that a physician's opinion on the etiology of the Veteran's hepatitis C may be obtained.  Additionally, the Veteran testified that he received treatment for his hepatitis C over the years from multiple private sources.  Any additional private treatment records not already of record should be sought and associated with the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records pertaining to the Veteran's hepatitis C, provided that the Veteran submits the necessary authorization form(s).

2.  Schedule the Veteran for a VA examination with a physician with sufficient expertise to obtain an opinion on the etiology of the Veteran's currently diagnosed hepatitis C.  The paperless record and a copy of this remand must be made available to the examiner. 

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current hepatitis C is related to his period of military service.  The examiner must list and discuss all of the Veteran's documented pre-service and in-service risk factors.  
 
A complete rationale for all opinions must be provided.  Citation to medical treatise and known medical principles should be given in support of the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reason why such an opinion would require speculation.

3.  Once the above-requested actions have been completed, the AOJ must review the resulting VA medical examination and opinion to ensure that it is in complete compliance with the directives of this remand.  If deficient in any way, the AOJ must take corrective measures.

4.  After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




